DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on December 16, 2021, for the application with serial number 17/008,696.  

Claims 1-3, 6, 8,  are amended.
Claims 5, 12, and 19 are canceled.
Claims 1-4, 6-11, 13-18, and 20 are pending.

Information Disclosure Statement
The information disclosure statement filed on November 5, 2021, has been considered.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the Examiner has not shown that mapping regions indicative of risk to determine whether or not to continue use of an asset is an abstract idea.  In response, the Examiner submits that each and every limitation of the claims is a step for data input, data processing, and/or data reporting related to the abstract idea of creating and modifying a geo-fence.  The steps could be implemented manually or on paper, but a general purpose computer is recited for implementation.  Essentially, the claims recite steps or rules that a human being could follow to make a business determination regarding whether to use an asset or extend credit to an individual.  The examples from the MPEP are just that – examples.  Examples are non-limiting, and the MPEP does not necessarily provide every instance of every abstract idea that could be claimed.  
The Applicant further contends that the claim elements have not been considered in combination in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  See Remarks p. 12.  In response, the Examiner points to the Non-Final Office Action, which states: “The steps are all steps for data manipulation related to the abstract idea of creating a geo-fence that, when considered alone and in combination, are part of the abstract idea of creating a geo-fence.”  See Non-Final Office Action p. 3.  Each and every limitation of exemplary claim 1 has been considered in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  Additional elements of the claims outside of the scope of the abstract idea have been considered, and they have been found to amount to generic computer hardware that does not provide a practical application or significantly more than an abstract idea.
The rejection for lack of subject matter eligibility is updated and maintained. 
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejection of dependent claims 2, 9, and 16 is withdrawn.  Note, however, the new basis for rejecting the independent claims for indefiniteness.
35 USC §102/103 Rejections
Amendments to the independent claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned new reference that have been applied in concluding that the independent claims are obvious over the prior art.  The Applicant’s arguments with respect to the Pourmohammad reference are moot in light of the updated rejection.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-4, 6-11, 13-18, and 20 are all directed to one of the four statutory categories of invention, the claims are directed to creating and modifying a geofence (as evidenced by exemplary claim 1; “creating the geo-fence;” and “modifying the created geo-fence”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “receiving information;” “determining at least one contextual factor;” “generating a risk score;” “creating the geo-fence by establishing geographical boundaries proportional to the generated risk score;” “dynamically recalculating the generated risk score;” “generating a displayable model;” and “modifying the created geo-fence.”  The steps are all steps for data input, data processing, and data reporting related to the abstract idea of creating and modifying a geo-fence that, when considered alone and in combination, are part of the abstract idea of creating and modifying a geo-fence.  The dependent claims further recite steps for data processing (see claims 2-7, 9-14, and 16-20) and data reporting (see claims 6, 7, 13, 14, and 20; reciting the generation of alert notifications), that are part of the abstract idea of creating and modifying a geo-fence.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claim 1; computer readable storage media in independent claim 8; and a computer system with processors and computer readable media in independent claim 15). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer in independent claim 1; computer readable storage media in independent claim 8; and a computer system with processors and computer readable media in independent claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 8, and 15 recite:  “determining . . . a breach of a boundary of a geo-fence;” and then: “creating the geofence.”  Essentially, the claims recite the creation of a geo-fence based on a breach of the geo-fence.  Logically, it is impossible to create an object based on a breach of that object.  As a result, the claims are indefinite.  The dependent claims inherit the deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150350174 A1 to Reno et al. (hereinafter ‘RENO’) in view of US 20080177561 A1 to Bonnell et al. (hereinafter ‘BONNELL’) and US 20180121913 A1 to Unnerstall et al. (hereinafter ‘UNNERSTALL’).

Claim 1 (Currently Amended) 
RENO discloses A computer-implemented method (see ¶[0001]; networked system of computer nodes) comprising: retrieving information associated with a user and a respective asset associated with the user (see ¶[0004], [0062], and [0088]; a geographic location associated with a transaction for user privilege management.  Users connected on a network.  See also ¶[0045]; a device of a source node); 
determining at least one contextual factor from a plurality of contextual factors within the retrieved information, wherein the at least one contextual factor represents a breach of a boundary of a geo-fence (see ¶[0047]; a risk assessment score based on whether geographic locations change more than a threshold distance within a threshold time); 
generating a risk score by assigning values to the at least one contextual factor of the plurality of contextual factors and aggregating the assigned values (see ¶[0047]; a risk assessment score based on whether geographic locations change more than a threshold distance within a threshold time.  Compare geographic location of a transaction request to earlier requests.  One request in California appearing from the same source in Europe may indicate fraud); 
RENO does not specifically disclose, but BONNELL discloses, creating the geo-fence by establishing geographical boundaries proportional to the generated risk score (see ¶[0044]; the higher the requested limit, the greater the risk to the bank.  Therefore, the distance threshold can be adjusted to compensate for increased risk). 
RENO does not specifically disclose, but UNNERSTALL discloses, dynamically recalculating the generated risk score based on an identified change to the at least one contextual factor of the plurality of contextual factors (see ¶[0048]; determine whether a cardholder is in a one or outside a zone and flag purchases as being potentially higher risk for fraud); and
generating a displayable model that provides a location of the respective asset and the recalculated generated risk score for the respective asset within the created geo-fence (see ¶[[0012], [0026]-[0027], & [0064] and Fig. 4; a map of zones and a location determination of a cardholder’s device).
modifying the created geo-fence based on the recalculated generated risk score, wherein modifying the created geo-fence includes increasing an area of the created geo-fence based, at least in part, on the recalculated generated risk score being less than the generated risk score (see ¶[0044]; the higher the requested limit, the greater the risk to the bank.  Therefore, the distance threshold for electronic transaction verification can be adjusted to compensate for increased risk). 
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  BONNELL discloses a system and method for electronic transaction verification that teaches that a distance threshold for transactions may be adjusted according to risk.  It would have been obvious to adjust distance thresholds as taught by BONNELL in the system executing the method of RENO with the motivation to assess risk.  
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  UNNERSTALL discloses a system and method for creating geofence zones that teaches that presence outside a zone may indicate a higher risk for fraud.  It would have been obvious to indicate a higher risk for fraud based on presence outside a zone as taught by UNNERSTALL in the system executing the method of RENO with the motivation to assess fraud risk based on changes in location.  

Claim 6 (Currently Amended) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer-implemented method as set forth in claim 1.
RENO additionally discloses further comprising generating an alert notification in response to the asset leaving an established geographical boundary, wherein the established geographical boundary is a border of the created geo-fence (see ¶[0060]-[0061]; additionally notify the destination node when an API transaction is not to be trusted).

Claim 8 (Currently Amended) 
RENO discloses a computer program product (see ¶[0017]; software applications) comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (see ¶[0001]; networked system of computer nodes), the program instructions comprising: 
program instructions to retrieve information associated with a user and a respective asset associated with the user (see ¶[0004], [0062], and [0088]; a geographic location associated with a transaction for user privilege management.  Users connected on a network.  See also ¶[0045]; a device of a source node); 
program instructions to determine at least one contextual factor from a plurality of contextual factors within the retrieved information, wherein the at least one contextual factor represents a breach of a boundary of a geo-fence (see ¶[0047]; a risk assessment score based on whether geographic locations change more than a threshold distance within a threshold time); 
program instructions to generate a risk score by assigning values to the at least one contextual factor of the plurality of contextual factors and aggregating the assigned values (see ¶[0047]; a risk assessment score based on whether geographic locations change more than a threshold distance within a threshold time.  Compare geographic location of a transaction request to earlier requests.  One request in California appearing from the same source in Europe may indicate fraud); 
RENO does not specifically disclose, but BONNELL discloses, program instructions to create the geo-fence by establishing geographical boundaries proportional to the generated risk score (see ¶[0044]; the higher the requested limit, the greater the risk to the bank.  Therefore, the distance threshold can be adjusted to compensate for increased risk). 
RENO does not specifically disclose, but UNNERSTALL discloses, and program instructions to dynamically recalculate the generated risk score based on an identified change to the at least one contextual factor of the plurality of contextual factors (see ¶[0048]; determine whether a cardholder is in a one or outside a zone and flag purchases as being potentially higher risk for fraud); 
program instructions to generate a displayable model that provides a location of the respective asset and the recalculated generated risk score for the respective asset within the created geo-fence (see ¶[[0012], [0026]-[0027], & [0064] and Fig. 4; a map of zones and a location determination of a cardholder’s device).
RENO does not specifically disclose, but BONNELL discloses, program instructions to modify the created geo-fence based on the recalculated generated risk score, wherein modifying the created geo-fence includes increasing an area of the created geo-fence based, at least in part, on the recalculated generated risk score being less than the generated risk score (see ¶[0044]; the higher the requested limit, the greater the risk to the bank.  Therefore, the distance threshold for electronic transaction verification can be adjusted to compensate for increased risk). 
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  BONNELL discloses a system and method for electronic transaction verification that teaches that a distance threshold for transactions may be adjusted according to risk.  It would have been obvious to adjust distance thresholds as taught by BONNELL in the system executing the method of RENO with the motivation to assess risk.  
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location 

Claim 13 (Currently Amended) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer program product as set forth in claim 8.
RENO additionally discloses wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to generate an alert notification in response to the asset leaving an established geographical boundary, wherein the established geographical boundary is a border of the created geo-fence (see ¶[0060]-[0061]; additionally notify the destination node when an API transaction is not to be trusted).

Claim 15 (Currently Amended) 
RENO discloses a computer system comprising: one or more computer processors (see ¶[0001]; networked system of computer nodes); 
one or more computer readable storage media (see again ¶[0001]; networked system of computer nodes); and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors (see ¶[0017]; software applications), the program instructions comprising: 
program instructions to retrieve information associated with a user and a respective asset associated with the user (see ¶[0004], [0062], and [0088]; a geographic ; 
program instructions to determine at least one contextual factor from a plurality of contextual factors within the retrieved information, wherein the at least one contextual factor represents a breach of a boundary of a geo-fence (see ¶[0047]; a risk assessment score based on whether geographic locations change more than a threshold distance within a threshold time); 
program instructions to generate a risk score by assigning values to the at least one contextual factor of the plurality of contextual factors and aggregating the assigned values (see ¶[0047]; a risk assessment score based on whether geographic locations change more than a threshold distance within a threshold time.  Compare geographic location of a transaction request to earlier requests.  One request in California appearing from the same source in Europe may indicate fraud); 
RENO does not specifically disclose, but BONNELL discloses, program instructions to create the geo-fence by establishing geographical boundaries proportional to the generated risk score (see ¶[0044]; the higher the requested limit, the greater the risk to the bank.  Therefore, the distance threshold can be adjusted to compensate for increased risk). 
RENO does not specifically disclose, but UNNERSTALL discloses, and program instructions to dynamically recalculate the generated risk score based on an identified change to the at least one contextual factor of the plurality of contextual factors (see ¶[0048]; determine whether a cardholder is in a one or outside a zone and flag purchases as being potentially higher risk for fraud); 
program instructions to generate a displayable model that provides a location of the respective asset and the recalculated generated risk score for the respective asset within the created geo-fence (see ¶[[0012], [0026]-[0027], & [0064] and Fig. 4; a map of zones and a location determination of a cardholder’s device).
program instructions to modify the created geo-fence based on the recalculated generated risk score, wherein modifying the created geo-fence includes increasing an area of the created geo-fence based, at least in part, on the recalculated generated risk score being less than the generated risk score (see ¶[0044]; the higher the requested limit, the greater the risk to the bank.  Therefore, the distance threshold for electronic transaction verification can be adjusted to compensate for increased risk). 
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  BONNELL discloses a system and method for electronic transaction verification that teaches that a distance threshold for transactions may be adjusted according to risk.  It would have been obvious to adjust distance thresholds as taught by BONNELL in the system executing the method of RENO with the motivation to assess risk.  
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  UNNERSTALL discloses a system and method for creating geofence zones that teaches that presence outside a zone may indicate a higher risk for fraud.  It would have been obvious to indicate a higher risk for fraud based on presence outside a zone as taught by UNNERSTALL in the system executing the method of RENO with the motivation to assess fraud risk based on changes in location.  

Claim 20 (Currently Amended) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer system as set forth in claim 15.
RENO additionally discloses wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to generate an alert notification in response to the asset leaving an established geographical boundary, wherein the established geographical boundary is a border of the created geo-fence (see ¶[0060]-[0061]; additionally notify the destination node when an API transaction is not to be trusted).

Claims 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150350174 A1 to RENO et al. in view of US 20080177561 A1 to BONNELL et al. (hereinafter ‘BONNELL’) and US 20180121913 A1 to UNNERSTALL et al. as applied to claim 1 above, and further in view of US 20190138512 A1 to Pourmohammad et al. (hereinafter ‘POURMOHAMMAD’).

Claim 2 (Currently Amended) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer-implemented method as set forth in claim 1.
The combination of RENO, BONNELL, and UNNERSTALL does not explicitly disclose, but POURMOHAMMAD discloses, wherein generating the risk score comprises: assigning values to the at least one identified contextual factor and to at least one additional factor using a determination engine, wherein the determination engine converts the assigned values into respective computer-generated problem-solving algorithmic values (see ¶[0210] and [0282]; the analytics system provides a set of algorithms for scalable risk analytics and modeling); and 
calculating an initial risk score by summing the assigned values of the at least one identified contextual factors and the at least one additional factor (see ¶[0385] and [0388]; an asset sum risk is a trend of all asset risk scores summed together).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  POURMOHAMMAD discloses a risk analysis system with dynamic modification of asset threat weights that includes geofencing based on risk (see 

Claim 3 (Currently Amended)
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer-implemented method as set forth in claim 1.
The combination of RENO, BONNELL, and UNNERSTALL does not specifically disclose, but POURMOHAMMAD discloses, further comprising: assessing financial information associated with a user by converting received information associated with the user into quantitative data (see ¶[0099], [0317], and [0323]; asset value and asset cost estimation, which is translated to a number between 1 and 10.  See also ¶[0211]-[0212], and [0339]; an asset may be personnel and resources.  An asset risk may be personal injury and theft); 
in response to assessing the financial information associated with the user, assessing an asset's value by performing a query on an asset (see again ¶[0099], [0317], and [0323]; asset value and asset cost estimation, which is translated to a number between 1 and 10.  See also ¶[0367]; an asset category may be “human”); 
applying contextual factors associated with the assessment of the financial information associated with the user and the assessment of the asset (see ¶[0046] and [0150]; a threat category and a category-specific risk metric.  See also ¶[0323]; asset assessment includes asset cost estimation and vulnerability); and 
generating a risk score by aggregating a quantitative value associated with the assessed financial information, the assessed asset value, and the at least one contextual factor of the plurality of contextual factors (see abstract and [0316]-[0328]; generate a dynamic risk score based on features of the threats and/or assets, including cost estimation besides vulnerability assessment).


Claim 4 (Original) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer-implemented method as set forth in claim 1.
The combination of RENO, BONNELL, and UNNERSTALL does not specifically disclose, but POURMOHAMMAD discloses, wherein dynamically recalculating the generated risk score comprises: receiving additional information associated with the plurality of contextual factors (see ¶[0088]; update a parameter value of a threat and generate a second risk score based on the greatest level of risk.  See also ¶[0129] and [0224]-[0225]; update the risk value at multiple points in time and based on real-time updates to potential or actual threats); and 
recalculating the generated risk score by summing the assigned values of the received additional information associated with the identified change in at least one contextual factor in the plurality of contextual factors (see again ¶[0129] and [0224]-[0225]; update the risk value at multiple points in time and based on real-time updates to potential or actual threats.  See also ¶[0385] and [0388]; an asset sum risk is a trend of all asset risk scores summed together).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  POURMOHAMMAD discloses a risk analysis system with dynamic modification of asset threat weights that assesses risk based on features of threats, 

Claim 9 (Currently Amended) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer program product as set forth in claim 8.
The combination of RENO, BONNELL, and UNNERSTALL does not explicitly disclose, but POURMOHAMMAD discloses, wherein the program instructions to generate the risk score comprise: program instructions to assign values to the at least one identified contextual factor and to at least one additional factor using a determination engine, wherein the determination engine converts the assigned values into respective computer-generated problem-solving algorithmic values (see ¶[0210] and [0282]; the analytics system provides a set of algorithms for scalable risk analytics and modeling); and 
program instructions to calculate an initial risk score by summing the assigned values of the at least one identified contextual factors and the at least one additional factor (see ¶[0385] and [0388]; an asset sum risk is a trend of all asset risk scores summed together).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  POURMOHAMMAD discloses a risk analysis system with dynamic modification of asset threat weights that includes geofencing based on risk (see ¶[0318]) based on natural language processing (see ¶[0004]-[0007]).  It would have been obvious to include multiple indications of risk as taught by POURMOHAMMAD in the system executing the method of RENO with the motivation consider all the relevant factors of risk.

Claim 10 (Currently Amended) 
the computer program product as set forth in claim 8.
The combination of RENO, BONNELL, and UNNERSTALL does not specifically disclose, but POURMOHAMMAD discloses, wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to assess financial information associated with a user by converting received information associated with the user into quantitative data (see ¶[0099], [0317], and [0323]; asset value and asset cost estimation, which is translated to an number between 1 and 10.  See also ¶[0211]-[0212], and [0339]; an asset may be personnel and resources.  An asset risk may be personal injury and theft); 
in response to program instructions to assess the financial information associated with the user, program instructions to assess an asset's value by performing a query on an asset (see again ¶[0099], [0317], and [0323]; asset value and asset cost estimation, which is translated to a number between 1 and 10.  See also ¶[0367]; an asset category may be “human”); 
program instructions to apply contextual factors associated with the assessment of the financial information associated with the user and the assessment of the asset (see ¶[0046] and [0150]; a threat category and a category-specific risk metric.  See also ¶[0323]; asset assessment includes asset cost estimation and vulnerability); and 
program instructions to generate a risk score by aggregating a quantitative value associated with the assessed financial information, the assessed asset value, and the at least one contextual factor of the plurality of contextual factors (see abstract and [0316]-[0328]; generate a dynamic risk score based on features of the threats and/or assets, including cost estimation besides vulnerability assessment).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location 

Claim 11 (Original) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer program product as set forth in claim 8.
The combination of RENO, BONNELL, and UNNERSTALL does not specifically disclose, but POURMOHAMMAD discloses, wherein the program instructions to dynamically recalculate the generated risk score comprise: program instructions to receive additional information associated with the plurality of contextual factors (see ¶[0088]; update a parameter value of a threat and generate a second risk score based on the greatest level of risk.  See also ¶[0129] and [0224]-[0225]; update the risk value at multiple points in time and based on real-time updates to potential or actual threats); and 
program instructions to recalculate the generated risk score by summing the assigned values of the received additional information associated with the identified change in at least one contextual factor in the plurality of contextual factors (see again ¶[0129] and [0224]-[0225]; update the risk value at multiple points in time and based on real-time updates to potential or actual threats.  See also ¶[0385] and [0388]; an asset sum risk is a trend of all asset risk scores summed together).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  POURMOHAMMAD discloses a risk analysis system with dynamic modification of asset threat weights that assesses risk based on features of threats, 

Claim 16 (Currently Amended) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer system as set forth in claim 15.
The combination of RENO, BONNELL, and UNNERSTALL does not explicitly disclose, but POURMOHAMMAD discloses, wherein the program instructions to generate the risk score comprise: 
program instructions to assign values to the at least one identified contextual factor and to at least one additional factor using a determination engine, wherein the determination engine converts the assigned values into respective computer-generated problem-solving algorithmic values (see ¶[0210] and [0282]; the analytics system provides a set of algorithms for scalable risk analytics and modeling); and 
program instructions to calculate an initial risk score by summing the assigned values of the at least one identified contextual factors and the at least one additional factor (see ¶[0385] and [0388]; an asset sum risk is a trend of all asset risk scores summed together).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  POURMOHAMMAD discloses a risk analysis system with dynamic modification of asset threat weights that includes geofencing based on risk (see ¶[0318]) based on natural language processing (see ¶[0004]-[0007]).  It would have been obvious to include multiple indications of risk as taught by POURMOHAMMAD in the system executing the method of RENO with the motivation consider all the relevant factors of risk.

Claim 17 (Currently Amended) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer system as set forth in claim 15.
The combination of RENO, BONNELL, and UNNERSTALL does not specifically disclose, but POURMOHAMMAD discloses, wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to assess financial information associated with a user by converting received information associated with the user into quantitative data (see ¶[0099], [0317], and [0323]; asset value and asset cost estimation, which is translated to an number between 1 and 10.  See also ¶[0211]-[0212], and [0339]; an asset may be personnel and resources.  An asset risk may be personal injury and theft); 
in response to program instructions to assess the financial information associated with the user, program instructions to assess an asset's value by performing a query on an asset (see again ¶[0099], [0317], and [0323]; asset value and asset cost estimation, which is translated to a number between 1 and 10.  See also ¶[0367]; an asset category may be “human”); 
program instructions to apply contextual factors associated with the assessment of the financial information associated with the user and the assessment of the asset (see ¶[0046] and [0150]; a threat category and a category-specific risk metric.  See also ¶[0323]; asset assessment includes asset cost estimation and vulnerability); and 
program instructions to generate a risk score by aggregating a quantitative value associated with the assessed financial information, the assessed asset value, and the at least one contextual factor of the plurality of contextual factors (see abstract and [0316]-[0328]; generate a dynamic risk score based on features of the threats and/or assets, including cost estimation besides vulnerability assessment).


Claim 18 (Original) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer system as set forth in claim 15.
The combination of RENO, BONNELL, and UNNERSTALL does not specifically disclose, but POURMOHAMMAD discloses, wherein the program instructions to dynamically recalculate the generated risk score comprise: program instructions to receive additional information associated with the plurality of contextual factors (see ¶[0088]; update a parameter value of a threat and generate a second risk score based on the greatest level of risk.  See also ¶[0129] and [0224]-[0225]; update the risk value at multiple points in time and based on real-time updates to potential or actual threats); and 
program instructions to recalculate the generated risk score by summing the assigned values of the received additional information associated with the identified change in at least one contextual factor in the plurality of contextual factors (see again ¶[0129] and [0224]-[0225]; update the risk value at multiple points in time and based on real-time updates to potential or actual threats.  See also ¶[0385] and [0388]; an asset sum risk is a trend of all asset risk scores summed together).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location .

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150350174 A1 to RENO et al. in view of US 20080177561 A1 to BONNELL et al. (hereinafter ‘BONNELL’) and US 20180121913 A1 to UNNERSTALL et al. as applied to claim 1 above, and further in view of US 2015/0099547 A1 to Sainsbury et al. (hereinafter ‘SAINSBURY’).

Claim 7 (Original) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer-implemented method as set forth in claim 1.
The combination of RENO, BONNELL, and UNNERSTALL does not explicitly disclose, but SAINSBURY discloses, further comprising: configuring the created geo-fence to communicate with the asset in real time  (see ¶[0002]; a device such as a laptop, smart phone, or tablet); 
transmitting an alert to a computing device in response to a use of the asset triggering an established boundary of the created geo-fence (see ¶[0037]; an alert may be generated to the user or administrator regarding the travel of the device if the device is determined to have crossed the border); 
throttling down a use of the asset in the area between a predetermined distance from the established boundary of the created geo-fence and the established boundary of the created geo- fence (see again ¶[0037]; throttling the connection to the device); and 
in response to the asset exceeding the established boundary of the created geo-fence, remotely terminating the use of the asset (see again ¶[0037]; terminating the connection to the device).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  SAINSBURY discloses a geo-based detection of border violation that includes using geofences indicative of risk to provide alerts, throttle connections to devices, and terminate connections to devices.  It would have been obvious to include the throttling and terminating of connections as taught by SAINSBURY in the system executing the method of POURMOHAMMAD with the motivation to reduce risk of a device entering or using a service in a restricted area.  

Claim 14 (Original) 
The combination of RENO, BONNELL, and UNNERSTALL discloses the computer program product as set forth in claim 8.
The combination of RENO, BONNELL, and UNNERSTALL does not explicitly disclose, but SAINSBURY discloses, wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to configure the created geo-fence to communicate with the asset in real time (see ¶[0002]; a device such as a laptop, smart phone, or tablet); 
program instructions to transmit an alert to a computing device in response to a use of the asset triggering an established boundary of the created geo-fence (see ¶[0037]; an alert may be generated to the user or administrator regarding the travel of the device if the device is determined to have crossed the border); 
program instructions to throttle down a use of the asset in the area between a predetermined distance from the established boundary of the created geo-fence and the established boundary of the created geo-fence (see again ¶[0037]; throttling the connection to the device); and 
in response to the asset exceeding the established boundary of the created geo-fence, program instructions to remotely terminate the use of the asset (see again ¶[0037]; terminating the connection to the device).
RENO discloses controlling application programming interface transactions based on content of earlier transactions that includes a risk assessment based on changes in location (see abstract and ¶[0004] & [0047]).  SAINSBURY discloses a geo-based detection of border violation that includes using geofences indicative of risk to provide alerts, throttle connections to devices, and terminate connections to devices.  It would have been obvious to include the throttling and terminating of connections as taught by SAINSBURY in the system executing the method of POURMOHAMMAD with the motivation to reduce risk of a device entering or using a service in a restricted area.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624